SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 SCHEDULE 13D/A* (Rule 13d-101) (Amendment No. 3) INFORMATION TO BE INCLUDED IN STATEMENTS FILED PURSUANT TO 13d-1(a) AND AMENDMENTS THERETO FILED PURSUANT TO 13d-2(a) Ohio Legacy Corp (Name of Issuer) Common Stock (Title of Class of Securities) (CUSIP Number) Jeffrey L. Gendell 55 Railroad Avenue, Suite 103, Greenwich, Connecticut 06830 (203) 769-2000 (Name, Address and Telephone Number of Person Authorized to Receive Notices and Communications) May 21, 2009 (Date of Event which Requires Filing of this Schedule) If the filing person has previously filed a statement on Schedule 13G to report the acquisition that is the subject of this Schedule 13D/A, and is filing this schedule because of Rule 13d-1(e), 13d-1(f) or 13d-1(g), check the following box. [ ] NOTE:Schedules filed in paper format shall include a signed original and five copies of the schedule, including all exhibits. See Rule 13d-7 for other parties to whom copies are to be sent. (Continued on following pages) (Page 1 of 6 Pages) * The remainder of this cover page shall be filled out for a reporting person's initial filing on this form with respect to the subject class of securities, and for any subsequent amendment containing information which would alter disclosures provided in a prior cover page. The information required on the remainder of this cover page shall not be deemed to be "filed" for the purpose of Section 18 of the Securities Exchange Act of 1934 ("Act") or otherwise subject to the liabilities of that section of the Act but shall be subject to all other provisions of the Act (however, see the Notes). CUSIP No.677399107 SCHEDULE 13D/A Page 2of 6 Pages 1 NAME OF REPORTING PERSONS Tontine Financial Partners, L.P. 2 CHECK THE APPROPRIATE BOX IF A MEMBER OF A GROUP** (a) x (b) ¨ 3 SEC USE ONLY 4 SOURCE OF FUNDS** WC 5 CHECK BOX IF DISCLOSURE OF LEGAL PROCEEDINGS IS REQUIRED PURSUANT TO ITEMS 2(d) or 2(e) ¨ 6 CITIZENSHIP OR PLACE OF ORGANIZATION Delaware NUMBER OF SHARES BENEFICIALLY OWNED BY EACH REPORTING PERSON WITH 7 SOLE VOTING POWER -0- 8 SHARED VOTING POWER -0- 9 SOLE DISPOSITIVE POWER -0- 10 SHARED DISPOSITIVE POWER -0- 11 AGGREGATE AMOUNT BENEFICIALLY OWNED BY EACH REPORTING PERSON -0- 12 CHECK BOX IF THE AGGREGATE AMOUNT IN ROW (11) EXCLUDES CERTAIN SHARES** ¨ 13 PERCENT OF CLASS REPRESENTED BY AMOUNT IN ROW (11) (see Item 5) 0% 14 TYPE OF REPORTING PERSON** PN ** SEE INSTRUCTIONS BEFORE FILLING OUT! CUSIP No.677399107 SCHEDULE 13D/A Page 3of 6 Pages 1 NAME OF REPORTING PERSONS Tontine Management, L.L.C. 2 CHECK THE APPROPRIATE BOX IF A MEMBER OF A GROUP** (a) x (b) ¨ 3 SEC USE ONLY 4 SOURCE OF FUNDS** WC 5 CHECK BOX IF DISCLOSURE OF LEGAL PROCEEDINGS IS REQUIRED PURSUANT TO ITEMS 2(d) or 2(e) ¨ 6 CITIZENSHIP OR PLACE OF ORGANIZATION Delaware NUMBER OF SHARES BENEFICIALLY OWNED BY EACH REPORTING PERSON WITH 7 SOLE VOTING POWER -0- 8 SHARED VOTING POWER -0- 9 SOLE DISPOSITIVE POWER -0- 10 SHARED DISPOSITIVE POWER -0- 11 AGGREGATE AMOUNT BENEFICIALLY OWNED BY EACH REPORTING PERSON -0- 12 CHECK BOX IF THE AGGREGATE AMOUNT IN ROW (11) EXCLUDES CERTAIN SHARES** ¨ 13 PERCENT OF CLASS REPRESENTED BY AMOUNT IN ROW (11) (see Item 5) 0% 14 TYPE OF REPORTING PERSON** OO ** SEE INSTRUCTIONS BEFORE FILLING OUT! CUSIP No.677399107 SCHEDULE 13D/A Page 4 of 6 Pages 1 NAME OF REPORTING PERSONS Jeffrey L. Gendell 2 CHECK THE APPROPRIATE BOX IF A MEMBER OF A GROUP** (a) x (b) ¨ 3 SEC USE ONLY 4 SOURCE OF FUNDS** OO 5 CHECK BOX IF DISCLOSURE OF LEGAL PROCEEDINGS IS REQUIRED PURSUANT TO ITEMS 2(d) or 2(e) ¨ 6 CITIZENSHIP OR PLACE OF ORGANIZATION United States NUMBER OF SHARES BENEFICIALLY OWNED BY EACH REPORTING PERSON WITH 7 SOLE VOTING POWER -0- 8 SHARED VOTING POWER -0- 9 SOLE DISPOSITIVE POWER -0- 10 SHARED DISPOSITIVE POWER -0- 11 AGGREGATE AMOUNT BENEFICIALLY OWNED BY EACH REPORTING PERSON -0- 12 CHECK BOX IF THE AGGREGATE AMOUNT IN ROW (11) EXCLUDES CERTAIN SHARES** ¨ 13 PERCENT OF CLASS REPRESENTED BY AMOUNT IN ROW (11) (see Item 5) 0% 14 TYPE OF REPORTING PERSON** IN ** SEE INSTRUCTIONS BEFORE FILLING OUT! CUSIP No.677399107 SCHEDULE 13D/A Page 5of 6 Pages Item 1. SECURITY AND ISSUER This Schedule 13D/A (this "Amendment No. 3") amends the Schedule 13D originally filed on April 14, 2003 relating to the shares of common stock, without par value (the "Common Stock") of Ohio Legacy Corp (the "Company") (the “Original Schedule 13D”) as previously amended by Amendment No. 1, filed on September 26, 2003 and by Amendment No. 2, filed on February 2, 2004.The Company’s principal executive offices are located at 600 South Main St., North Canton, Ohio 44720.The Original Schedule 13D, as further amended by Amendment No. 1, Amendment No. 2 and this Amendment No. 3, is hereinafter referred to as the "Schedule 13D".Capitalized terms used herein and not otherwise defined in this Amendment No. 3 have the meanings set forth in the Original Schedule 13D, Amendment No. 1 or Amendment No. 2.This Amendment No. 3 amends Item 5 of the Schedule 13D as set forth below.This is the final amendment to the Schedule 13D and constitutes an “exit filing” for the Reporting Persons. Item 5. INTEREST IN SECURITIES OF THE ISSUER. A. Tontine Financial Partners, L.P. (a) Aggregate number of shares beneficially owned:-0- Percentage:0% (b) 1. Sole power to vote or direct the vote:-0- 2. Shared power to vote or direct the vote:-0- 3. Sole power to dispose or direct the disposition:-0- 4. Shared power to dispose or direct the disposition of:-0- (c) Not applicable. (d) TM, the general partner of TFP, has the power to direct the affairs of TFP, including decisions respecting the receipt of dividends from, and the disposition of the proceeds from the sale of, the shares. Mr. Gendell is the managing member of TM and in that capacity directs its operations. (e) September 15, 2009. B. Tontine Management, L.L.C. (a) Aggregate number of shares beneficially owned:-0- Percentage:0% (b) 1. Sole power to vote or direct the vote:-0- 2. Shared power to vote or direct the vote:-0- 3. Sole power to dispose or direct the disposition:-0- 4. Shared power to dispose or direct the disposition of:-0- (c) Not applicable. (d) Mr. Gendell is the managing member of TM and in that capacity directs its operations. (e) September 15, 2009. C. Jeffrey L. Gendell (a) Aggregate number of shares beneficially owned:-0- Percentage:0% (b) 1. Sole power to vote or direct the vote:-0- 2. Shared power to vote or direct the vote:-0- 3. Sole power to dispose or direct the disposition:-0- 4. Shared power to dispose or direct the disposition of:-0- (c) Not applicable. (d) Not applicable. (e) September 15, 2009. CUSIP No.677399107 SCHEDULE 13D/A Page 6of 6 Pages SIGNATURES After reasonable inquiry and to the best of our knowledge and belief, the undersigned certify that the information set forth in this statement is true, complete and correct. Dated:July 1, 2011 JEFFREY L. GENDELL /s/ Jeffrey L. Gendell TONTINE MANAGEMENT, L.L.C. By: Jeffrey L. Gendell, its managing member /s/ Jeffrey L. Gendell TONTINE FINANCIAL PARTNERS, L.P. By: Tontine Management, L.L.C., its general partner By: Jeffrey L. Gendell, its managing member /s/ Jeffrey L. Gendell
